Title: Can a person with mental health issues be interviewed? Since they are "insane" how can their consemt be treated fairly? I ask this as can be seen in Dr. Phil's (human dogshit) interview with famous The Shining actor Shelley Duvall, in an attempt to exploit her mental health for better ratings.
Question:
Answer #1: Until or unless a person is declared incompetent, they are allowed to live their life as they see fit, including consenting to interviews.  

Mental health issues doesn't automatically mean incapable or incompetent.  Sometimes it does, but it's not a given.Answer #2: I used to represent the mentally ill in competency/involuntary commitment proceeding. 

First people are presumed competent, unless there is a court hearing and a judge says they are not competent. So unless someone is under Conservatorship they are free to make any decision that anyone else can make. 

In regard to treatment, this does lead to a catch-22 where if the person agrees with psychiatric treatment then the doctor presumes they are competent, but if they object they are not competent and need to be treated involuntarily. 

That said, in the vast majority of cases, the doctors just want to help. There is a common trope in media about evil doctors treating people against the will, but I think that is a unfair stereotype that is rare. Form the doctors perspective, their patient clearly needs help, what is the harm of staying in a facility for a few days and giving them some medication that might help. 

The vast majority of patients object to treatment saying they don’t need it. This is contradicted by the reasons they are in the facility to begin with. Sometimes people object to taking medication A and instead want medication B. The problem is the one they want to take is only a mood stabilizer and they need an anti-psychotic. All medications have side effects but the consequences of not taking any medication are far worse. Answer #3:  Not everyone who experiences mental distress or anguish is mentally ill and not everyone who experiences mental illness is unable to consider the situation and make good decisions. 

It would be ethical, I think, to organise and conduct the interview at a time when the person is very well and supported. Answer #4: My mother is a HUGE Dr Phil fan. I swear she watches him all day long. I can’t stand him. That episode was painful to watch. I don’t think he did it just for ratings though. I do believe that sometimes he tries to shed light on uncomfortable subjects, like mental illness, by episodes like this. Again, I can’t stand the man but his base audience is baby boomers and that’s a huge population segment that still denies the need of good mental health care. 